 



Exhibit 10N
September 4, 2007
Mr. William C. Niegsch, Jr.
Executive Vice President & CFO
Max & Erma’s Restaurants, Inc.
4849 Evanswood Drive
Columbus, Ohio 43229
Dear Bill:
As you are aware, Max & Erma’s Restaurants, Inc. (“Max & Erma’s” or the
“Company”) is currently in default under the terms and conditions of
Section 6.2(b), 6.2(c), an 6.2(h) of the Sixth Amended and Restated Revolving
Credit Agreement (“Agreement”) dated May 4, 2006.
National City Bank (“Lender”), and Park National Bank and The Huntington
National Bank (collectively, the “Participants”) hereby waive their right to
pursue remedies of default under Section 7 of the Agreement for this occurrence
only. For any other occurrence of an Event of Default as defined, the Lender and
Participants specifically reserve the right to pursue any and all remedies.
Further, section 6.2 of the Agreement shall be amended in substance and form
acceptable to the Lender and Participants as follows:
The Company will not:
6.2(b) — Liabilities/Tangible Net Worth Ratio. Permit its ratio of Liabilities
to Tangible Net Worth to exceed (i) 6.03 to 1.00 through 10/31/07; (ii) 5.58 to
1.00 through fiscal 1st Quarter 2008; (iii) 5.33 to 1.00 through fiscal 2nd
Quarter 2008; (iv) 5.30 to 1.00 through fiscal 3rd Quarter 2008; (v) 5.36 to
1.00 through fiscal 4th Quarter 2008; (vi) 5.00 to 1.00 thereafter.
6.2(c) — Fixed Charge Coverage Ratio. Permit its Fixed Charge Coverage Ratio to
be less than (i) 0.96 to 1.00 through 10/31/07; (ii) 1.01 to 1.00 through fiscal
1st Quarter 2008; (iii) 1.25 to 1.00 through fiscal 4th Quarter 2008; (iv) 1.35
to 1.00 thereafter.
6.2(d) — Total Debt to Adjusted EBITDA. Permit its ratio of Total Debt to
Adjusted EBITDA to exceed (i) 3.25 to 1.00 through 10/31/07; (ii) 3.18 to 1.00
through fiscal 1st Quarter 2008; (iii) 3.00 to 1.00 thereafter.





--------------------------------------------------------------------------------



 



6.2(e) — Tangible Net Worth. Permit its Tangible Net Worth to be less than (i)
$10,287,508 through 10/31/07; (ii) $10,972,508 through fiscal 1st Quarter 2008;
(iii) $11,297,508 through fiscal 2nd Quarter 2008; (iv) $11,282,508 through
fiscal 3rd Quarter 2008; (v) $11,212,508 through fiscal 4th Quarter 2008; (vi)
$11,500,000 at the end of fiscal 1st Quarter 2009, increasing by $1,000,000 at
the end of each fiscal year thereafter.
6.2(f) — Trailing Twelve Months Adjusted EBITDA. Permit its Trailing Twelve
Months Adjusted EBITDA to be less than (i) $9,500,000 through 10/31/07; (ii)
$9,327,130 through fiscal 1st Quarter 2008; (iii) $9,500,000 thereafter.
6.2(g) — Senior Debt to Adjusted EBITDA. Permit its ratio to Senior Debt to
Adjusted EBITDA to exceed (i) 2.30 to 1.00 through 10/31/07; (ii) 2.43 to 1.00
through fiscal 1st Quarter 2008; (iii) 2.16 to 1.00 through fiscal 2nd Quarter
2008; (iv) 2.00 to 1.00 thereafter.
6.2(h) — Financial Ratio Test. Permit its Financial Ratio to exceed (i) 6.12 to
1.00 through 10/31/07; (ii) 6.22 to 1.00 through fiscal 1st Quarter 2008;
(iii) 6.01 to 1.00 through fiscal 2nd Quarter 2008; (iv) 5.77 to 1.00 through
fiscal 3rd Quarter 2008; (v) 5.75 to 1.00 thereafter.
Simultaneously with the execution hereof, the Lender shall receive payment of a
$30,000 waiver and restructuring fee to be shared pro-rata between the Lender
and the Participants.
Your signature below indicates your acceptance of these terms and conditions.
Upon signed acceptance, we will proceed to documentation.

             
/s/ William C. Niegsch, Jr.
      /s/ Douglas E. Houser    
 
           
William C. Niegsch, Jr.
      Douglas E. Houser    
Executive Vice President &
Chief Financial Officer
      Senior Vice President
National City Bank    
Max & Erma’s Restaurants, Inc.
           
 
      /s/ Fred Hadley    
 
           
 
      Fred Hadley    
 
      Senior Vice President    
 
      The Huntington National Bank    
 
           
 
      /s/ Pete Cassanos    
 
           
 
      Pete Cassanos    
 
      Vice President    
 
      The Park National Bank    

